Holmes, J.,
concurring in part and dissenting in part. I agree that, under R.C. 2317.02(B) and the authority provided by Strizak v. Indus. Comm. (1953), 159 Ohio St. 475 [50 O.O. 394], paragraph two of the syllabus, treating physicians whose privilege has not been waived may give expert testimony only if they disregard what they learned while attending their patients. However, applying the above law to the facts in this case, I cannot agree with the majority’s conclusion that the trial court’s admission of Dr. Vogel’s testimony was erroneous.
The rule in Strizak, supra, clearly allows attending physicians to testify as to information within their general knowledge, i.e., information not acquired merely through their physician-patient communications. This would allow such a physician to analyze records or other information put to him as a witness in order to make an expert judgment or conclusion based on his general knowledge.
In the case sub judice, Dr. Vogel testified that he did not become involved in the care or treatment of Daniel Moore until after the time of his birth. Therefore, his opinion based on his education, training, experience and analysis of the fetal heartbeat monitor strip, created before or at the time of birth, was properly allowable as outside the physician-patient privilege. He stated that the record did not contain many criteria associated with a brain-damaged child, as one would look for abnormalities “at the end of the pregnancy or during the delivery process,” both being stages in which he was not involved as a treating physician. The rest of Dr. Vogel’s testimony was similarly based on his analysis of various recorded tests: Apgar (“a seven Apgar after five minutes is not associated with a baby in severe distress”); CT scan (“if he had significant hypoxia you *200should see some abnormalities in the CT”); and blood gas levels (“showed the amount of oxygen [and carbon dioxide and PH] in the blood were certainly within normal limits”). A cold analysis of these various tests, and what their results meant in terms of determining the causes of Daniel Moore’s tragic disabilities, should not be barred under the physician-patient privilege merely because Dr. Vogel had also analyzed these tests at the time they were initially done. What he had learned as a treating physician did not play a significant role in his expert opinion. His conclusions that the child had suffered mild hypoxia and moderate respiratory difficulty, but that these conditions did not cause Daniel’s brain damage, are admissible, even under this court’s ruling in Strizak, supra, when based on an expert determination of the meaning of specific data.
Accordingly, I would affirm the court of appeals’ allowance of Dr. Vogel’s testimony.
Locher and Wright, JJ., concur in the foregoing opinion.